Citation Nr: 0719670	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-06 011	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

2.  Entitlement to an initial rating in excess of 30% for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1978.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2003 rating action that denied 
service connection for TMJ dysfunction and granted service 
connection for migraine headaches, assigned an initial rating 
of 10%.  By rating action of November 2003, the RO increased 
the initial rating of the migraine headaches from 10% to 30%; 
the matter of an initial rating in excess of 30% remains for 
appellate consideration.

Because the claim for a higher initial rating for migraine 
headaches involves a request for a higher rating following 
the initial grant of service connection, the Board has 
characterized them in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  TMJ dysfunction was not shown present in service, and the 
most persuasive medical evidence addressing the relationship 
between such disability and the veteran's military service 
weighs against the claim for service connection.  

3.  The veteran's migraine headaches are moderate to severe, 
and are manifested by no more than characteristic prostrating 
attacks that occur on an average once a month over the last 
several months.




CONCLUSIONS OF LAW

1.  The criteria for service connection for TMJ dysfunction 
are not met.                 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  The criteria for an initial rating in excess of 30% for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.   §§ 3.102, 3.159, 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

October and December 2002 pre-rating and September 2003 post-
rating RO letters collectively informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and to advise the RO as to whether 
there was medical evidence showing treatment for the 
disabilities at issue.  The October 2002 and September 2003 
letters informed the veteran of what was needed to establish 
entitlement to service connection (evidence showing that a 
disease began in or was made worse by his military service), 
and the December 2002 letter informed him of what was needed 
to establish entitlement to service connection for a 
disability that was caused by a service-connected condition 
(medical evidence showing that a service-connected disability 
caused or aggravated a non-service-connected disability).  
The September 2003 letter also provided notice of what was 
needed to establish entitlement to a higher rating for 
migraine headaches (evidence showing that the condition had 
increased in severity).  Thereafter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Those RO letters also collectively notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them, 
and further specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The September RO letter also requested the veteran to furnish 
any evidence that he had that pertained to his claims.  The 
Board finds that these RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not furnished to the 
veteran prior to the April 2003 rating action. However, the 
Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of any 
adjudication, in that his claims were fully developed after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  Hence, the Board finds that the VA's failure to 
fulfill VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto), and that, in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code.   
In this case, the veteran's status is not at issue, and he 
was informed of the rating formula for migraine headaches in 
the January 2005 Statement of the Case (SOC), and the Board 
finds that this suffices for Dingess/Hartman.  While the RO 
has not furnished the veteran notice pertaining to the 
effective date, the Board's decision herein denies his claim 
for service connection.  Accordingly, no effective date is 
being assigned, and there is no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman.  With respect to the claim for a higher 
initial rating for migraine headaches, the Board also finds 
that, on these facts, the RO's omission is harmless.  Here, 
the Board is denying the claim for an initial rating in 
excess of 30% for migraine headaches (hence, no effective 
date is being assigned), and there is no indication 
whatsoever that the veteran is challenging any effective date 
already assigned.  
  
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA and private 
medical records through 2004.  In January, March, and 
September 2003, the veteran was afforded comprehensive VA 
examinations, reports of which are of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In his October 2003 Notice of 
Disagreement, the veteran stated that all evidence to support 
his claims had been forwarded to the RO.  In April 2005, the 
Board received the veteran's updated log of migraine 
headaches, their severity, and medications taken, together 
with a waiver of his right to have the RO initially consider 
that evidence. The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

A.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he currently suffers from TMJ 
dysfunction which is due to inservice dental treatment, to 
include extraction of teeth that caused his teeth to shift 
forward and an altered bite.

The service medical records show dental evaluation of the 
veteran for a fracture of tooth #10 in February 1976, and 
extraction of teeth #1 and #16 in April 1976.  An April 1978 
separation examination was negative for findings or diagnoses 
of any TMJ dysfunction.

Post service, in April 2001, J. M., a chiropractor, stated 
that the veteran had a posterior molar tooth removed in 
service, and that, since that time, a molar tooth had shifted 
to where it appeared that his articulation was affecting his 
TMJ.  Mr. J. M. opined that the veteran's articulation was 
related to his posterior molar teeth.

After June 2001 normal neurological examination, D. B., M.D., 
opined that an abnormality of the veteran's dental occlusion 
created an abnormal excursion and TMJ dislocation, but he did 
not relate this to the veteran's military service or any 
incident thereof.

By rating action of December 2002, the RO granted service 
connection for purposes of VA outpatient dental treatment 
only for teeth #1, #10, and #16.  

In January 2003, R. R., D.M.D., stated that the veteran had 
had tooth #19 extracted at some time between 1975 and 1978, 
and that, since that time, teeth #17 and #18 had drifted 
mesially and tooth #18 had tipped mesially, which he opined 
had caused the veteran to develop TMJ problems.

In March 2003, a VA dental and oral specialist reviewed the 
veteran's claims folder in connection with his claim for 
service connection for TMJ dysfunction as secondary to 
inservice extraction of a molar, alleged to have caused other 
posterior teeth to shift forward, causing a malocclusion 
which caused TMJ problems.  The doctor noted service medical 
records showing February 1976 treatment for a traumatic 
horizontal fracture of the crown portion of tooth #10, which, 
on examination, was slightly sensitive to percussion and non-
conclusive for fracture, although a possible small fracture 
at the apex of the root was demonstrated radiographically.  
That tooth tested within normal limits on a pulp-testing 
vitalometer in June, and was asymptomatic.  Teeth #1 and #16 
(upper tight and left third molars) were noted to have been 
extracted in April 1976, and June panographic X-rays revealed 
these teeth to be malposed and with deep caries.  The VA 
examiner noted that these could be considered simple 
extractions, and that there was no documented evidence of any 
postoperative complications after extraction.  He also noted 
that panographic X-rays taken approximately 6 months after 
the veteran entered service showed the lower left first molar 
tooth #19 to be missing, and that teeth #17 and #18 had 
shifted forward, filling in the space occupied by the 
extracted molar.

Current examination showed no bone or tissue loss of the 
maxilla, mandible, or hard palate due to injury or trauma.  
There was a normal class I occlusion with a minor 
malocclusion of posterior left molars #17 and #18 which had 
shifted mesially, but were in contact with tooth #20, filling 
space usually occupied by missing tooth #19.  The examiner 
opined that, clinically and radiographically, there was no 
evidence of intraoral pathology associated with teeth #1 and 
#16 which had been extracted in service.  He also noted that 
tooth #10 had not been extracted and was still in place with 
no associated pathology.  The diagnoses included clinical 
evidence of TMJ dysfunction and minor malocclusion on the 
lower left side where a tooth was removed and posterior teeth 
shifted forward, but the examiner commented that panographic 
X-rays taken 6 months after the veteran entered service 
showed that this space had already been closed by posterior 
molars, which indicated that the tooth had been removed some 
time before the veteran entered service.  The diagnoses also 
included documented evidence of extraction of teeth #1 and 
#16 in service, which the examiner considered simple 
extractions without documented evidence of postoperative 
complications.

On that record, the Board finds that the preponderance of the 
persuasive medical evidence is against  the claim for service 
connection for TMJ dysfunction.  In reaching this conclusion, 
the Board ascribes great probative value to the March 2003 VA 
physician's observations and conclusion that there was no 
relationship between the veteran's inservice dental treatment 
and the currently-diagnosed TMJ dysfunction.  This opinion 
was arrived at after a thorough and comprehensive review of 
the claims folder containing service and post-service medical 
and dental records, the veteran's actual medical history, and 
other personal medical records furnished by the veteran, 
including from Mr. J. M. and Drs. D. B. and R. R.; current 
examination of the veteran; and with the benefit of the VA 
examiner's special professional knowledge of oral and dental 
matters.  Thus, the Board finds the March 2003 VA medical 
examiner's findings, observations, and conclusions to be 
dispositive of the question of service connection for TMJ 
dysfunction, and that these most persuasive, expert medical 
observations and opinion militate against the claim.  See 
Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In reaching this determination, the Board has also considered 
Mr. J. M.'s and Dr.  D. B.'s 2001 and Dr. R. R.'s 2003 
medical reports, but this evidence does not provide 
persuasive support for the veteran's claim that service 
connection for TMJ dysfunction is warranted.  As noted above, 
Dr. D. B. did not relate the veteran's current TMJ 
dysfunction to his military service or any incident thereof.
There is no evidence that either Mr. J. M. (a chiropractor) 
or Dr. R. R. ever reviewed the veteran's service dental and 
medical records, which do not support Mr. J. M.'s statement 
that the veteran had a posterior molar tooth removed in 
service.  Rather, the actual service medical records and the 
comprehensive March 2003 VA oral/dental examination report 
indicate that such posterior molar tooth was extracted prior 
to service, which fact thus does not support a conclusion 
that current TMJ dysfunction is related to an extraction and 
shift in tooth positions of service origin.  This erroneous 
history of a posterior molar tooth removal in service does 
not constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions as to a medical relationship between 
his TMJ dysfunction and his inservice dental treatment.  
However, questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  As a layman without the 
appropriate medical or dental training or expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on such a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board concludes that service 
connection for TMJ dysfunction must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  A Higher Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.     App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The veteran's migraine headaches have been initially rated 
30% disabling under the provisions of 38 C.F.R. § 4.124a, DC 
8100.  Under the applicable criteria, a        30% rating is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A     50% rating requires migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 
30% is not warranted at any time since the initial grant of 
service connection for migraine headaches up to the present 
time, as it has not been shown to be so disabling as to 
warrant a 50% rating under DC 8100.

On November 2000 and March 2001 VA outpatient evaluations, 
the veteran's migraine headaches were assessed to be stable.  
In March, his migraines were noted to be neither more 
frequent nor more intense, and he tolerated his medications 
well.  

June 2001 neurological examination by Dr. D. B. was normal, 
with no neurologic deficit.  The veteran described his 
headaches as preceded by a visual aura, often unilateral 
throbbing, and then a posterior burning sensation.  He had 
some nausea, but rarely ever vomited, and he and received 
some benefit from medication.  The impression was long 
history of headaches        

On August 2002 VA outpatient evaluation, the veteran's 
migraine headaches were assessed to be stable.

On January 2003 VA neurological examination, the veteran 
complained of severe headaches which occurred every 5 or 6 
weeks, with an aura consisting of dull spots followed by neck 
and jaw pain, and accompanied by nausea, vomiting, 
photophobia, and phonophobia.  A single headache could 
reportedly last between    3 hours and 21 days in duration, 
and the headaches were significantly relieved by medication.  
After examination, the examiner concluded that the veteran 
gave an excellent history of migraine headaches with aura, 
and noted that he did not experience scintillating scotoma.  
The final diagnosis was migraine headaches with aura, not 
related to TMJ dysfunction or dental extraction.

On September 2003 VA neurological examination, the examiner 
reviewed the veteran's log of migraine headaches, their 
severity, and medications taken, noting that he described 10 
to 12 headaches per month, with 16 headaches during the past 
month, 8 of which were severe.  At times, the headaches 
lasted 6 to 10 hours, and other times 2 to 3 days; one 
headache lasted 10 days.  The veteran was noted to have 
worked at the Post Office for 15 years, and he stated that he 
attempted to stay at work rather than go home due to 
headaches due to work-related pressure to stay; he reported 
that he had missed approximately 7 to 8 days of work per 
year.  He stated that, if he took medication when he first 
felt a headache coming on, he could alleviate 80% of the 
symptomatology.  After examination, the diagnosis was 
moderate to severe migraine headaches.

After October 2004 VA outpatient evaluation, no change in the 
veteran's medications for migraine headaches were felt to be 
needed.

After a review of the evidence, the Board finds that, 
although the veteran has moderate to severe migraine 
headaches, they are manifested by no more than characteristic 
prostrating attacks that occur on an average once a month 
over the last several months.  The medical evidence developed 
from 2000 to 2004 shows stable headaches from 2000 to 2002, 
and that he had worked at the Post Office for many years, and 
in 2003 had missed less than 2 weeks from work due to the 
headaches.  This evidence does not indicate migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability such as to warrant an initial 50% rating under 
DC 8100.

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30% for migraine headaches 
must be denied.  As the 30% rating assigned for the headaches 
represents the greatest degree of impairment shown since the 
effective date of the grant of service connection, there is 
no basis for staged rating pursuant to Fenderson.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.
 



ORDER

Service connection for TMJ dysfunction is denied.

An initial rating in excess of 30% for migraine headaches is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


